Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145893                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  STEVEN BONNER,                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                SC: 145893
                                                                   COA: 302782
                                                                   Wayne CC: 10-002507-CK
  BALLY TOTAL FITNESS OF THE MIDWEST,
  INC., f/k/a BALLY TOTAL FITNESS
  INTERNATIONAL, INC.,
               Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 19, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
           s0225                                                              Clerk